Citation Nr: 1242689	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  06-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO denied service connection for a right foot condition.  In October 2005, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in April 2006.

In his substantive appeal, the Veteran requested a Board hearing at the RO.  A February 2007 letter informed the Veteran that his hearing was scheduled in March 2007.  Although the hearing notification letter was not returned by the United States Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012). 

In January 2010, the Board denied service connection for a right foot disability.  The Veteran appealed the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim on appeal to the Board for further proceedings consistent with the Joint Motion.

While the Veteran was previously represented by The American Legion, in November 2010, the Veteran granted a power-of-attorney in favor of private attorney Daniel G. Krasnegor with regard to the claim on appeal.

In March 2011 and March 2012, the Board remanded the claim for service connection to the RO for additional development.  After accomplishing further action, the RO has continued to deny the claim (as reflected, most recently, in a June 2012 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

A review of the Virtual VA electronic records storage system does not reveal any additional documents not currently associated with the paper claims file.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board must remand this claim again in light of a September 2012 request from the Veteran's attorney for VA assistance in obtaining additional private medical records.  In particular, the Veteran's attorney has requested VA assistance in obtaining treatment records from Dr. J.D. for the time period prior to November 2005.  A VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) was provided which, by its own terms, expires after 180 days.  On remand, the RO must obtain a new authorization for these records.  

The record also reflects that further action to obtain and associate with the claims file other identified records-specifically, treatment and surgical records for a reported right foot surgery at Martha Jefferson Hospital in Charlottesville, VA in approximately 2005 to 2007-is warranted.

Without knowing the contents of the additional treatment records, the Board cannot definitely determine, at this point, whether additional opinion is required.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by the Board when seeking medical opinions without knowledge of the full facts).  However, if additional relevant treatment records are obtained, further medical opinion should also be obtained.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Assist the Veteran in obtaining and associating with the claims file the following: 

	a) complete treatment records from Dr. J.D. for the time period prior to November 30, 2005 and since February 14, 2006; and

	b) treatment and surgical records for a reported right foot surgery at Martha Jefferson Hospital in Charlottesville, VA in approximately 2005 to 2007.

2.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  If additional relevant treatment records are obtained, forward the entire claims file, to include a complete copy of this REMAND, to the VA physician who examined the Veteran in July 2011 for an addendum opinion. 

Based on consideration of the evidence of record, to particularly include medical evidence added to the claims file since July 2011, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. that there is a 50 percent or greater probability) that any lesions of the right foot reported by Dr. J.D., prior to November 30, 2005 (described as corns and calluses) had its onset in or was otherwise medically related to service. 

In rendering the requested opinion, the physician should specifically consider and discuss the in-service treatment records reflecting callus formation, the reference to corns and calluses by Dr. J.D., prior to November 30, 2005 and records noting treatment and surgical removal of plantar wart after November 30, 2005.

If the prior examiner is not available, or another examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain an opinion responsive to the question posed above. The entire claims file, to include complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings (if any), along with complete rationale for the conclusion reached, in a printed (typewritten) report.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for right foot disability in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

